830 N.E.2d 684 (2005)
357 Ill. App. 3d 946
294 Ill. Dec. 272
The PEOPLE of the State of Illinois, Plaintiff-Appellee,
v.
D'Arthagan SARGENT, Defendant-Appellant.
No. 1-03-2096.
Appellate Court of Illinois, First District, First Division.
May 31, 2005.
*685 Michael J. Pelletier, Lynda L. Schoop, Office of the State Appellate Defender, Chicago, for Appellant.
Richard A. Devine, Renee Goldfarb, James E. Fitzgerald, William L. Toffenetti, Office of the Cook County State's Attorney, Chicago, for Appellee.
Justice GORDON delivered the opinion of the court:
Petitioner, D'Arthagan Sargent, appeals the summary dismissal of his postconviction petition at the second stage of review. He contends that the employment of the summary dismissal procedure, only authorized during the first stage of review by the Post-Conviction Hearing Act (725 ILCS 5/122-2.1(a) (West 2002)), at what was only designated a status hearing, violated his due process rights. He further argues that remand is required because his postconviction attorney failed to certify that he consulted with petitioner, reviewed the record, and modified the petition as necessary so as to adequately present petitioner's contentions, as required by Supreme Court Rule 651(c) (134 Ill.2d R. 651(c)). The State concedes that the procedure employed by the circuit court was improper and that there is no showing of compliance with Rule 651(c) by postconviction counsel. However, the State contends that any error was harmless as petitioner *686 could under no circumstances have prevailed on the substance of his petition. We affirm.

I. FACTUAL BACKGROUND
Petitioner was sentenced to a term of 80 years in prison on August 26, 1987, after being convicted by a jury of first degree murder. Petitioner's direct appeal was denied in People v. Sargent, 207 Ill.App.3d 631, 152 Ill. Dec. 631, 566 N.E.2d 318 (1990). On January 30, 2001, petitioner filed his instant postconviction petition, alleging that his sentence was based on a finding that the murder was accompanied by exceptionally brutal and heinous conduct, a statutory enhancement that was never charged in his indictment or submitted to the jury for proof beyond a reasonable doubt. Petitioner therefore contended that his sentence violated the Supreme Court's holding in Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000).
The circuit court allowed the petition to proceed to the second stage of review and appointed the public defender to represent petitioner in postconviction proceedings. After a series of continuances, postconviction counsel and the State appeared before the circuit court on June 12, 2003, for a status hearing. Postconviction counsel informed the court that the petition was based on Apprendi, and that one of her colleagues at the public defender's office would file a supplemental petition by the next court date. The court, however, in spite of no motion to dismiss by the State, indicated that it was ready to dispose of the case at that time. Noting the Illinois Supreme Court's decision in People v. De La Paz, 204 Ill. 2d 426, 274 Ill. Dec. 397, 791 N.E.2d 489 (2003), which barred retroactive application of Apprendi to cases where direct appeals had been exhausted as of the date of the Apprendi decision, the court dismissed the petition. The court denied petitioner's motion to reconsider on the same grounds.
Leading up to the dismissal, there had been no indication from postconviction counsel of any meeting with petitioner, nor of any review of his trial record. Postconviction counsel likewise never filed any certificate to verify compliance with Rule 651(c). Rule 651(c) provides:
"c) Record for Indigents; Appointment of Counsel. Upon the timely filing of a notice of appeal in a post-conviction proceeding, if the trial court determines that the petitioner is indigent, it shall order that a transcript of the record of the post-conviction proceedings, including a transcript of the evidence, if any, be prepared and filed with the clerk of the court to which the appeal is taken and shall appoint counsel on appeal, both without cost to the petitioner. The record filed in that court shall contain a showing, which may be made by the certificate of petitioner's attorney, that the attorney has consulted with petitioner either by mail or in person to ascertain his contentions of deprivation of constitutional right, has examined the record of the proceedings at the trial, and has made any amendments to the petitions filed pro se that are necessary for an adequate presentation of petitioner's contentions." 134 Ill.2d R. 651(c).
Petitioner appeals.

II. ANALYSIS
To begin, the State is entirely correct that the petition has no substantive merit. Our supreme court has conclusively determined that Apprendi cannot form the basis of a collateral attack when a petitioner exhausted his direct appeals prior to the Apprendi decision. De La Paz, 204 Ill. 2d 426, 274 Ill. Dec. 397, 791 N.E.2d 489. Consequently, as under no circumstances, *687 under De La Paz, could the ruling of the circuit court ultimately have been different, in our view, any procedural error would have been harmless. See People v. Taylor, 349 Ill.App.3d 718, 720, 285 Ill. Dec. 761, 812 N.E.2d 581, 583 (2004) ("[w]e may look beyond any alleged procedural defect where, as in this case, defendant's petition raised a pure question of law, was frivolous and completely without merit, and no prejudice resulted from the trial court's dismissal").
Petitioner contends nevertheless that, because of the unforewarned transformation of the status hearing into a dispositive proceeding, we are compelled to reverse pursuant to People v. Kitchen, 189 Ill. 2d 424, 244 Ill. Dec. 890, 727 N.E.2d 189 (1999), and People v. Bounds, 182 Ill. 2d 1, 230 Ill. Dec. 591, 694 N.E.2d 560 (1998). We, however, disagree.
In both Kitchen and Bounds, our supreme court reversed the dismissal of postconviction petitions when the circuit court dismissed those petitions at hearings that had been designated only for consideration of discovery issues, not for any review of the merits. Kitchen, 189 Ill.2d at 434-35, 244 Ill. Dec. 890, 727 N.E.2d at 194-95; Bounds, 182 Ill.2d at 5, 230 Ill. Dec. 591, 694 N.E.2d at 562. In both cases the supreme court noted that the surprise shift in the proceedings was in violation of constitutional due process. Kitchen, 189 Ill.2d at 434-35, 244 Ill. Dec. 890, 727 N.E.2d at 194-95; Bounds, 182 Ill.2d at 5, 230 Ill. Dec. 591, 694 N.E.2d at 562. In concluding its analysis, the Kitchen the court stated: "[W]e * * * mean to send a clear message to both bench and bar that the protection of a defendant's right to procedural due process in post-conviction proceedings is of critical importance. We trust that such violations will not soon be repeated in our courtrooms." Kitchen, 189 Ill.2d at 435, 244 Ill. Dec. 890, 727 N.E.2d at 194-95. Thus, under a superficial reading of Kitchen and Bounds, petitioner's contentions might appear to have merit. However, a more thorough review of those cases reveals their inapplicability to the present case.
The opinions in Bounds and Kitchen give no indication that any claims of harmless error were ever raised by the State. Nor does it appear that a harmless error contention could have prevailed under the specific facts postured in those cases. At the time of the dismissal of their postconviction petitions, in both Kitchen and Bounds, the petitioners were still in the process of seeking discovery of police records to support their respective claims of constitutional deprivation. Kitchen, 189 Ill.2d at 428-31, 244 Ill. Dec. 890, 727 N.E.2d at 191-92; Bounds, 182 Ill.2d at 3-5, 230 Ill. Dec. 591, 694 N.E.2d at 561. In Kitchen, the constitutional claim was ineffective assistance of counsel. The constitutional violation alleged in Bounds is unarticulated. There is no indication that given sufficient opportunity through discovery the petitioners in Kitchen and Bounds would not have found data which could well have supported the grounds urged in their petitions. This may well explain why in Kitchen and Bounds the State did not appear to advance a harmless error claim for the court to consider. However, we detect no similar possibility of prejudice here where the question presented was purely a question of law and, as indicated previously, a previously settled question under De La Paz. Thus although counsel in this case may have been similarly surprised by the judge's sudden decision to address the merits of the petition, petitioner could have suffered no prejudice because there was nothing to be done to support his barred Apprendi claim.
*688 Petitioner still contends, however, that demonstrated compliance with Rule 651(c) is an inflexible procedural requirement and, therefore, "whether the claims contained in the petition itself sufficiently allege constitutional violations is irrelevant, as the failure to comply with Rule 651(c) is reversible error, even where the petition itself fails to present a substantial constitutional question." We again disagree. We conclude that harmless error may, in limited circumstances, apply to Rule 651(c) violations and find that to be the only kind of error that occurred here.
As a general matter, courts have held that "[i]t is the duty of a reviewing court to consider the trial record as a whole and to ignore errors that are harmless." People v. Benson, 266 Ill.App.3d 994, 1003, 204 Ill. Dec. 393, 641 N.E.2d 617, 624 (1994); accord People v. Reese, 121 Ill.App.3d 977, 986-87, 77 Ill. Dec. 390, 460 N.E.2d 446, 452-53 (1984). Moreover, courts may not ignore harmless error considerations merely as a means to chastise improper or poor performance in the trial court. See Reese, 121 Ill.App.3d at 987, 77 Ill. Dec. 390, 460 N.E.2d at 452-53, quoting United States v. Hasting, 461 U.S. 499, 507, 103 S. Ct. 1974, 1979, 76 L. Ed. 2d 96, 105 (1983) ("the interests preserved by the doctrine of harmless error cannot be so lightly and casually ignored in order to chastise * * * prosecutorial overreaching"). Harmless error analysis is applied to most constitutional violations (Benson, 266 Ill.App.3d at 1003, 204 Ill. Dec. 393, 641 N.E.2d at 624), including Apprendi violations (People v. Thurow, 203 Ill. 2d 352, 368-71, 272 Ill. Dec. 185, 786 N.E.2d 1019, 1028-29 (2003)), and even to "reprehensible trial conduct" (People v. Carbona, 27 Ill.App.3d 988, 1011, 327 N.E.2d 546, 566 (1975)). Considering that a postconviction petitioner does not even have a constitutional right to counsel (People v. Rials, 345 Ill.App.3d 636, 641, 280 Ill. Dec. 719, 802 N.E.2d 1240, 1244 (2003)), and that the level of representation a petitioner is statutorily entitled to in postconviction proceedings is less than what he would be entitled to at trial (Rials, 345 Ill.App.3d at 641, 280 Ill. Dec. 719, 802 N.E.2d at 1244), a fortiori it would be proper to conduct a harmless error analysis in cases involving alleged violations of Rule 651(c).
In a petition for rehearing filed by the defendant after our initial opinion affirming the circuit court was issued, defendant contends that our holding is inconsistent with the decision of our supreme court in People v. Turner, 187 Ill. 2d 406, 241 Ill. Dec. 596, 719 N.E.2d 725 (1999). Defendant points to language in Turner wherein the court said "[T]his court will not speculate whether the trial court would have dismissed the petition without an evidentiary hearing if counsel had adequately performed his duties under Rule 651(c)." See Turner, 187 Ill.2d at 416, 241 Ill. Dec. 596, 719 N.E.2d at 730. Defendant argues that this statement compels the conclusion that harmless error may not apply to Rule 651(c) violations. We disagree as we find this case to be distinctly different from the particular situation in Turner.
In Turner the petitioner's pro se postconviction petition raised due process claims contending that the State withheld evidence that would have impeached its witnesses, an ineffective assistance of counsel claim for his attorney's failure to discover the withheld evidence and to use it in impeaching the State's witnesses, and a claim that the Illinois death penalty statute was unconstitutional. Turner, 187 Ill.2d at 409, 241 Ill. Dec. 596, 719 N.E.2d at 727. Appointed postconviction counsel made no amendments to the pro se petition, and the circuit court granted the State's motion to dismiss, holding all of the *689 claims to be barred by res judicata or waiver, in so far as they could have been raised in his direct appeal. Turner, 187 Ill.2d at 409, 241 Ill. Dec. 596, 719 N.E.2d at 727. On appeal from the dismissal of his petition, the petitioner contended that postconviction counsel violated Rule 651(c) by not consulting with him a sufficient number of times (Turner, 187 Ill.2d at 410-11, 241 Ill. Dec. 596, 719 N.E.2d at 728); by failing to adequately review the trial record, as there were five court dates for which there were no transcripts included in the appellate record (Turner, 187 Ill.2d at 411, 241 Ill. Dec. 596, 719 N.E.2d at 728); and by failing to make necessary amendments to the pro se petition (Turner, 187 Ill.2d at 412, 241 Ill. Dec. 596, 719 N.E.2d at 729).
The Turner court rejected the petitioner's first two arguments, but accepted that postconviction counsel provided an unreasonable level of representation by failing to amend the petition. The Turner court observed that by failing to re-frame the petitioner's due process claims as ineffective assistance of appellate counsel claims, for his failure to raise them on direct appeal, that postconviction counsel failed to avoid the bar of waiver. Turner, 187 Ill.2d at 413, 241 Ill. Dec. 596, 719 N.E.2d at 729. The court also noted that postconviction counsel failed to amend the ineffective assistance claim in the pro se petition to include allegations that the evidence withheld was material and resulted in prejudice to the defendant, "essential elements of petitioner's legal claims." Turner, 187 Ill.2d at 413, 241 Ill. Dec. 596, 719 N.E.2d at 729. Finally, the court also observed that postconviction counsel had neither included affidavits supporting the petition, or explained their absence. Turner, 187 Ill.2d at 414, 241 Ill. Dec. 596, 719 N.E.2d at 730.
Thus, in Turner, the impact on the outcome of the petition from counsel's failure to comply with the rule was evident. The Turner court found that postconviction counsel's failure to attach affidavits to the petition was "fatal" to the petitioner's claims (Turner, 187 Ill.2d at 414, 241 Ill. Dec. 596, 719 N.E.2d at 730), and observed that the prejudice from failing "to make a routine amendment" to the petition to avoid waiver was "palpable" since "[C]ounsel's failure * * * precluded consideration of petitioner's claims on the merits and directly contributed to the dismissal of the petition without an evidentiary hearing" (Turner, 187 Ill.2d at 414-15, 241 Ill. Dec. 596, 719 N.E.2d at 730). It was in this context of egregious, independently prejudicial procedural errors, that the Turner court refused to "speculate" on the ultimate fate of the petition (Turner, 187 Ill.2d at 416, 241 Ill. Dec. 596, 719 N.E.2d at 730), and expressly declined to "express [an] opinion on the [substantive] merit of the claims," (Turner, 187 Ill.2d at 417, 241 Ill. Dec. 596, 719 N.E.2d at 731), most of which, we note, did not present pure questions of law.
In this case, however, there is certainty, not speculation, that there could have been no impact from any non-compliance with Rule 651(c) by postconviction counsel. The rule is categorical: Apprendi issues cannot be raised retroactively as established in De La Paz and recently reiterated in Lucien v. Briley, 213 Ill. 2d 340, 290 Ill. Dec. 574, 821 N.E.2d 1148 (2004).
Moreover, there is reason to think that the Turner court itself recognized the distinction between cases with potential merit and those where "[T]here was nothing [a defendant] could do to make it any better. He simply was off the track and could not get back on" (Owens v. Snyder, 349 Ill.App.3d 35, 45, 285 Ill. Dec. 251, 811 N.E.2d 738, 747 (2004) (affirming the procedurally *690 irregular dismissal of a mandamus petition on account of the total lack of merit in the underlying claim making its dismissal inevitable). For example, in regard to the petitioner's claim that postconviction counsel failed to adequately review the trial record, the Turner court declined to find a Rule 651(c) violation when the petitioner could not identify what information useful to his claims was contained in the hearing transcripts that postconviction counsel allegedly never saw). Turner, 187 Ill.2d at 411, 241 Ill. Dec. 596, 719 N.E.2d at 728. The Turner court stated "[t]o require counsel to examine portions of the record which have no relevance to petitioner's claims would be an exercise in futility." Turner, 187 Ill.2d at 412, 241 Ill. Dec. 596, 719 N.E.2d at 729; c.f. People v. Dodd, 58 Ill. 2d 53, 56, 317 N.E.2d 28, 30 (1974); People v. Henderson, 215 Ill.App.3d 24, 26, 158 Ill. Dec. 474, 574 N.E.2d 268, 270 (1991); see People v. Leach, 284 Ill.App.3d 4, 6-7 672 N.E.2d 835, 836-37 (1996) (refusing to remand a petition alleging unconstitutional sentencing for noncompliance with Rule 651(c) when the petitioner, since he pled guilty, could only challenge his sentence after moving the trial court to withdraw his plea and vacate his judgment, but had not done so).
Thus, the violation of Rule 651(c) is not enough to warrant reversal when, in the particular context in which the error occurred, as in this case, it clearly could not have had a prejudicial impact on the petitioner. Here, no amount of scouring the record, nor multiple meetings with petitioner, nor any amendment of the petition, could have saved the Apprendi claim from ultimate dismissal.[1] We find the present situation to be akin to that faced by the court in Owens v. Snyder, which stated: "If the trial court had followed the * * * [statutory procedure,] plaintiff would be in the same position he now is in. Dismissal of his complaint was inevitable. Plaintiff requests this court to reverse and remand for further proceedings. Such action would have little remedial effect, only delaying dismissal." Owens, 349 Ill.App.3d at 45, 285 Ill. Dec. 251, 811 N.E.2d at 746.
Petitioner, nevertheless argues that People v. Alexander, 197 Ill.App.3d 571, 144 Ill. Dec. 39, 554 N.E.2d 1078 (1990), which applied a harmless error analysis as to the mere procedural failure to file a certificate of compliance, requires reversal regardless of prejudicial impact when, as here, there is no demonstration of counsel's substantive compliance, namely, that he reviewed the trial record and consulted with the petitioner. We disagree. In Alexander, as well as People v. Brown, 52 Ill. 2d 227, 287 N.E.2d 663 (1972), and People v. Jones, 43 Ill. 2d 160, 251 N.E.2d 218 (1969), on which Alexander relied, there is clear indication that had counsel in those cases been in substantive compliance, it may well have effected the subsequent outcome. For example, in Alexander, the court was concerned by the failure of the record to reflect counsel's review of the record when he failed to counter the State's arguments based on the trial evidence and trial proceedings. Alexander, 197 Ill.App.3d at 573, 144 Ill. Dec. 39, 554 N.E.2d at 1079. And, in Brown, the court suggested that postconviction counsel might have discovered that some of the fourth amendment claims alleged by the petitioner were not *691 barred by res judicata or waiver, as alleged by the State, had he reviewed the trial record. Brown, 52 Ill.2d at 230, 287 N.E.2d at 665. By contrast, in this case, as we explained above, there was no conceivable act counsel could have taken in this case to avoid the legal bar to petitioner's Apprendi claim presented by De La Paz.
Defendant on petition for rehearing also points to People v. Greer, 212 Ill. 2d 192, 288 Ill. Dec. 153, 817 N.E.2d 511 (2004) as supporting that a lack of compliance with Rule 651(c) is not subject to harmless error analysis. In our analysis, however, Greer offers no such support. Defendant attempts to focus us on language that an attorney would be allowed to withdraw after complying with the Rule. Greer, 212 Ill.2d at 212, 288 Ill. Dec. 153, 817 N.E.2d at 523 ("it nonetheless appears that counsel fulfilled his duties as prescribed by Rule 651(c), and the record before us supports counsel's assessment that the defendant's postconviction claims were frivolous and without merit. Consequently, though the procedure in the circuit court leaves something to be desired, defense counsel should be allowed to withdraw"). He would have us construe that statement as meaning that even if counsel is ultimately justified in withdrawing he must nevertheless conform with his obligations under Rule 651(c). We do not disagree with that contention. However, Greer does not purport to hold that the failure to perform under the rule, while error, would be grounds for reversal and remand notwithstanding the ultimate futility of that effort. Thus, there is nothing in Greer which would preclude noncompliance with the rule from being subject to harmless error analysis. We therefore find that "[w]e may look beyond any alleged procedural defect where, as in this case, defendant's petition raised a pure question of law, was frivolous and completely without merit, and no prejudice resulted from the trial court's dismissal" (People v. Taylor, 349 Ill.App.3d 718, 720, 285 Ill. Dec. 761, 812 N.E.2d 581, 583 (2004)) and, thus, will not reverse and remand this case based on postconviction counsel's alleged violation of Rule 651(c).
Finally, regarding petitioner's contention that the circuit court committed reversible error by summarily dismissing his petition at the second stage of review when the Act only provides for summary dismissal at the first stage, we again only find harmless error. This court recently addressed a similar issue in People v. Anderson, 352 Ill.App.3d 934, 288 Ill. Dec. 350, 817 N.E.2d 1000 (2004). There we recognized that summary dismissal of an Apprendi claim, even if procedurally erroneous remains subject to harmless error analysis and that, where the Apprendi challenge was barred by De La Paz, summary dismissal, even if regarded as procedurally erroneous, was harmless. See Anderson, 352 Ill.App.3d at 946-48, 288 Ill. Dec. 350, 817 N.E.2d at 1010-11; accord Taylor, 349 Ill.App.3d at 720, 285 Ill. Dec. 761, 812 N.E.2d at 583. Therefore, as there is no hope for petitioner's claim, as previously explained, we find only harmless error in the summary dismissal of his petition at the second stage.
Affirmed.
CAHILL and McBRIDE, J.J., concur.
NOTES
[1]  We note that we only need to consider the alleged Rule 651(c) violation in the context of the presentation of petitioner's Apprendi claim as the Act provides counsel only to "shape [a petitioner's original claims] into appropriate legal form, and [to] present them to the court," not "for purposes of exploration, investigation and formulation of potential claims." People v. Davis, 156 Ill. 2d 149, 162-63, 189 Ill. Dec. 49, 619 N.E.2d 750, 757-58 (1993).